735 N.W.2d 259 (2007)
James Richard ARNOLD, and Carol Arnold, Plaintiffs-Counter-Defendants-Appellees,
v.
Dennis R. KEMP, and Michael D. Kemp, Defendants-Counter-Plaintiffs-Appellants, and
Dale Arnold, William C. Dunn, and Iola C. Dunn, Third-Party Defendants-Appellees.
James Richard Arnold, and Carol Arnold, Plaintiffs-Counter-Defendants Third-Party Defendants-Appellees,
v.
Dennis R. Kemp, and Michael D. Kemp, Defendants-Counter-Plaintiffs-Appellants, and
William D. Dunn, and Iola C. Dunn, Third-Party Defendants-Appellees.
James Richard Arnold, and Carol Arnold, Plaintiffs-Counter-Defendants Third-Party Defendants-Appellees,
v.
Dennis R. Kemp, and Michael D. Kemp, Defendants-Counter-Plaintiffs-Appellants, and
Dale Arnold, Third-Party Defendant-Appellee, and
William C. Dunn, and Iola C. Dunn, Third-Party Defendants.
Docket Nos. 133371-133374. COA Nos. 262349, 263157, 264126, 264578.
Supreme Court of Michigan.
July 30, 2007.
*260 On order of the Court, the application for leave to appeal the January 25, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.